DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection under 35 USC §101 and §112 are withdrawn in light of the amendment. 
Applicant's arguments filed 9/26/2022 and 9/29/2022 have been fully considered but they are not persuasive.
The argument stated that “amended claim 1 recites that the UE monitors i) the first DCI and the second DCI or ii) the third DCI…. Accordingly, if the UE monitors the first DCI and the second DCI, the UE does not monitor the third DCI, and therefore the disclosure of Wang, which discloses the UE monitoring both the DCI format 5 and the DCI format 0/lA in a search space, cannot be asserted as equivalent to the above features of claim 1 as amended.”  (underline original) 
	The plain language of “monitors in a search space either i) the first DCI and the second DCI or ii) the third DCI” include the scope of monitoring i) and not ii).  For example, Wang teaches the first DCI/second DCI in DCI format 5 shares the same space with a third DCI in DCI format 0, however Wang teaches “[0056] a receiver operative to receive a DCI transmitted from an eNB; … wherein the DCI is in DCI format 5.”  Although Wang teaches DCI format 5 and DCI format 0 shares the same search space, it only teaches monitor a search space for DCI format 5.  
	The applicant is advised to further amend the claim to clarify that first/second DCI does not share a search space with the third DCI, or first/second DCI has a greater size than the third DCI, or additional amendment that overcomes the teaching in WANG. 
	For the above reason, the argument is not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal; Sridhar et al. US PGPUB 20170289733 (hereinafter “Rajag”), in view of  WANG; LILEI et al. US PGPUB 20190029006 A1.
Regarding claim 1. Rajag teaches A method of receiving downlink control information (DCI) by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving ([0115] The allocation information is sent over the PDCCH (Physical Downlink Control Channel) by sending a DCI Format 5, scrambled by the SL-RNTI. The information contained in DCI format 5 is detailed in Table 2. A large part of the DCI Format 5 information is directly reflected in the content of the SCI format 0.)  i)  first DCI for periodic allocation of resources of sidelink ([0188] the fields of the DCI format 5 used for sidelink are reconfigured to support SPS activation and release for V2V, as shown in TABLE 6,)  or 
ii)  second DCI for dynamic allocation of resources of sidelink; ([0115] When the UE has some data to transmit in D2D mode, it sends a sidelink-BSR (Buffer Status Report) to the eNodeB …, the eNodeB sends to the UE the allocation on both PSCCH and PSSCH for its D2D transmission. The allocation information is sent over the PDCCH (Physical Downlink Control Channel) by sending a DCI Format 5,) and 
transmitting a signal based on the first DCI or the second DCI ([0116] Based on the information received in the DCI format 5, the D2D transmitting devices sends the SCI format 0 over the resources within the PSCCH pool allocated by the eNodeB, followed by the data over the resources allocated by the eNodeB for PSSCH transmission.) ,
wherein each of the first DCI and the second DCI is related to a communication between the UE and another UE, ([0115] the eNodeB sends to the UE the allocation on both PSCCH and PSSCH for its D2D transmission. The allocation information is sent over the PDCCH (Physical Downlink Control Channel) by sending a DCI Format 5,)
 Rajag does not teach 
wherein the UE monitors in a search space for either i) the first DCI and the second DCI, or ii) third DCI, 
and wherein the third DCI is related to a communication between the UE and a base station.
However, Wang teaches
wherein the UE monitors in a search space for either i) the first DCI and the second DCI, ([0055] The wireless communication method 700 can comprise a step 701 of receiving a DCI transmitted from an eNB, and a step 702 of determining whether to transmit a signal to another UE one time, start periodically transmitting signals to said another UE or stop periodically transmitting signals to said another UE based on only the RNTI scrambling CRC of the DCI, wherein the DCI is in DCI format 5.)  or
ii) third DCI, ([0033] since DCI format 5 and DCI format 0/1A specified in 3GPP TS 36.212 are of the same size and share the same search space, ) 
and wherein the third DCI is related to a communication between the UE and a base station.  ( [0033] DCI format 0/1A, see attached 3GPP TS 36.212 page 100-105) 
in order to not increase the decoding time while including DCI for sidelink channels ([0033] DCI format 5 can have the same size with DCI format 5 and DCI format 0/1A and thus blind decoding times will not be increased.) 
Rajag and Wang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Rajag with the technique of PDCCH search space sharing in order not to increase blind decoding time. 

Regarding claim 2. Rajag and Wang teaches  The method of claim 1. But Rajag does not teach wherein a bit size of the first DCI format is equal to a bit size of the second DCI format.
However, Wang teaches 
wherein a bit size of the first DCI format is equal to a bit size of the second DCI format. ([0033] he above SPS format by reusing some or all bits in DCI format 5 can have the same size with DCI format 5 and DCI format 0/1A and thus blind decoding times will not be increased.) 
in order not to increase blind decoding time by sharing DCI format search spaces. ([0033])
Rajag and Wang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Rajag with the technique of PDCCH search space sharing in order not to increase blind decoding time. 

Regarding claim 4-5. Rajag and Wang teaches teaches A user equipment (UE), the UE comprising: a radio frequency (RF) unit to transmit and receive a radio signal; (Fig. 3A, RX/TX processing circuitry 315, 325 and RF transceiver310)  and a processor connected to the RF unit, (Ibid. processor 340) wherein the processor is configured to perform the method in claims 1-2.  They are rejected for the same reasons above. 

Regarding claim 7-8. Lee teaches An apparatus for receiving downlink control information (DCI) in a wireless communication system, the apparatus comprising: at least one memory; (Fig. 3A, memory 360) and at least one processor connected to the at least one memory, (Ibid. processor 340) wherein the processor is configured to perform the method in claims 1-2.  They are rejected for the same reasons above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468          


/KHALED M KASSIM/               Primary Examiner, Art Unit 2468